Hunt, J.
¶21 (dissenting) — I respectfully dissent. The trial court found as fact that the officers’
primary purpose and intent. . . when responding [to] the defendant’s property was to investigate a possible danger to any person on the defendant’s property and to the surrounding community and was not for the purpose of obtaining consent to search the property and to gather evidence of illegal drug activity and thereby avoid the necessity of obtaining a warrant.
Disputed Finding of Fact 1, Clerk’s Papers (CP) at 8.
¶22 Our task is to determine whether substantial evidence supports the trial court’s challenged findings of fact and, if so, whether the findings support the trial court’s conclusions of law, which are reviewed de novo. State v. *439Vickers, 148 Wn.2d 91, 116, 59 P.3d 58 (2002); State v. Mendez, 137 Wn.2d 208, 214, 970 P.2d 722 (1999).4
¶23 Here, there is substantial evidence to support the trial court’s finding. Both officers testified (1) they were dispatched to Lawson’s property in response to a citizen’s report of having seen two men with glass jars on the property, from which was emanating a powerful odor that caused the citizen’s eyes and throat to burn; (2) when the officers arrived, they immediately noticed the odor of anhydrous ammonia; (3) they were familiar with the hazards associated with methamphetamine labs, such as the risk of explosions and severe injury due to exposure with hazardous chemicals or harmful gasses; and (4) the houses in Lawson’s neighborhood are very close together, some only 25 to 50 feet from Lawson’s shed.
¶24 The trial court found that the officers were credible and there was no contradictory evidence. The trier of fact, not the appellate court, is the judge of witness credibility. State v. Camarillo, 115 Wn.2d 60, 71, 794 P.2d 850 (1990). Thus, we must defer to the trial court’s finding that the officers responded to Lawson’s property to follow up on the citizen’s complaint of a strong odor emanating from Lawson’s shed that was irritating the citizen’s eyes and throat.
I. Emergency Exception
¶25 The majority (1) concludes that “[generally, we have endorsed an emergency entry only where the officers reasonably believed that a specific person or persons needed immediate help for health or safety reasons” and (2) declines to “extend” the emergency exception to circumstances in which officers express a “generalized” fear that *440methamphetamine labs are dangerous to people who might live nearby. Majority at 437-38. Because (1) the officers here made a warrantless entry into Lawson’s shed due to the hazardous gas danger to nearby people and property and (2) we have previously authorized similar searches, I disagree.
¶26 Washington courts have applied the emergency exception where “premises contain the following: (1) persons in imminent danger of death or harm; (2) objects likely to burn, explode, or otherwise cause harm,', or (3) information that will disclose the location of a threatened victim or the existence of such a threat.” Charles W. Johnson, Survey of Washington Search and Seizure Law. 2005 Update, 28 Seattle Univ. L.R. 467, 631-32 (2005) (emphasis added); see also 3 Wayne R. LaFave, Search and Seizure § 6.5(d) (4th ed. 2004).
¶27 State v. Downey, 53 Wn. App. 543, 768 P.2d 502 (1989) is instructive. Two police officers were dispatched to Downey’s residence to investigate a report of a strong odor of ether, which is often associated with the manufacture of methamphetamine. Id. at 543-44. When the officers arrived, they immediately noticed the odor, which increased as they moved closer to Downey’s residence. Id. at 543-44. The officers contacted the police narcotics unit for advice about how to proceed; the narcotics unit responded that ether is highly volatile and explosive.
¶28 The officers entered Downey’s residence without a warrant to determine the source of the odor and to ensure no one was inside. Inside the residence, one of the officers observed a “ ‘chemical-type lab’ ” with a substance cooking on a burner. Id. at 544. The officer immediately exited Downey’s residence, called narcotics detectives, obtained a search warrant, and then seized small amounts of methamphetamine in the manufacturing stage. Id. at 544.
¶29 Following his conviction for possession of a controlled substance with intent to manufacture or deliver, Downey appealed, arguing that the odor of ether was insufficient to create an exigent circumstance; Division One of our court disagreed. First, the appellate court approved *441the trial court’s finding of fact that, based on the officers’ actions, there was “ ‘no question that the officers believed that they had a very dangerous, emergency situation on their hands.’ ” Id. at 545. Second, the appellate court held that the search was objectively reasonable for several reasons: (1) the officers knew that ether was extremely volatile and explosive, (2) Downey’s home was in a residential area, and (3) the officers did not know whether someone incapacitated by the fumes remained in Downey’s residence. Id. at 545.
¶30 Similarly, here, officers visited Lawson’s residence in response to a citizen complaint — a neighbor’s eyes and throat were burning due to a chemical odor emanating from Lawson’s shed. When the officers arrived, they immediately noticed the odor, which became stronger as they approached Lawson’s shed. The officers proceeded to the shed because they were familiar with the odors from chemicals involved in the manufacture of methamphetamine and with the danger those chemicals presented to nearby people and property, including the risk of inhalation, flammability, or even explosion.5
¶31 The trial court ruled that the officers responded to Lawson’s property primarily to investigate the possible danger to any person or property resulting from the overwhelming odor. The officers’ actions support that they subjectively believed an emergency existed — the officers conducted a brief sweep of the shed to look for individuals, cleared Lawson’s home, backed Lawson away from the shed, and contacted their department’s methamphetamine lab team. Based on these facts, I would affirm the trial court’s finding of fact and conclusions of law that the officers *442had a subjective belief that an emergency existed, the belief was objectively reasonable due to the presence of a suspected methamphetamine lab in a residential neighborhood,6 and, therefore, the officers had a reasonable basis for conducting a brief sweep of the shed.
¶32 The majority’s reliance on State v. Schlieker, 115 Wn. App. 264, 62 P.3d 520 (2003) does not persuade me otherwise. In Schlieker, we concluded that the officers did not subjectively believe an emergency existed when they searched a trailer because (1) the domestic violence call to which the officers responded did not concern the trailer; (2) the officers found both individuals in the alleged domestic violence incident at the residence, unharmed; (3) the State conceded the officers were at the trailer to investigate criminal activity to which they were alerted while investigating the alleged domestic violence incident, not out of *443concern for the individuals’ safety; (4) the officers did not inquire about the well-being of the individuals they detained near the shed; and (5) instead, the officers immediately handcuffed and arrested these individuals. Id. at 271-72.
¶33 Similar facts are not present here. Here, (1) the officers believed Lawson’s shed was the source of the citizen-reported emergency, (2) the officers were unaware whether any individuals were in the shed, (3) the officers were justifiably concerned about the hazards the chemical odor posed to nearby people and property, (4) they moved Lawson away from the shed for his own safety and asked his girl friend to exit the residence, and (5) they did not arrest Lawson until after they found the methamphetamine lab.7
¶34 In addition, contrary to the majority’s suggestion, there were specific individuals in need of assistance from the officers who responded to a call about the chemical odor emanating from Lawson’s shed: (1) Lawson’s neighbor, who had reported that her eyes and throat were burning; (2) Lawson, who was standing near the potentially dangerous shed when the officers arrived; and (3) Lawson’s girl friend, who was inside Lawson’s residence near the shed. And there were other residences 25 to 50 feet from Lawson’s shed, in a residential neighborhood where other adults and children are often present.
¶35 Courts have repeatedly recognized that the general public and property are worthy of protection under the emergency exception and that during emergencies, officers will often not know if any specific persons are in need of assistance until they investigate further. United States v. Rhiger, 315 F.3d 1283, 1288-89 (10th Cir.) (Threats to public safety, such as active methamphetamine labs, are widely accepted as one of the exigent circumstances exceptions to the Fourth Amendment’s warrant requirement.), *444cert. denied, 540 U.S. 836 (2003); Downey, 53 Wn. App. at 545-46; Johnson, supra, 28 Seattle Univ. L.R. at 631-32.
¶36 Based on the specific facts of this case, I would hold (1) a working methamphetamine lab in an environment that poses a threat of immediate harm to life and property presents exigent circumstances justifying entry without a warrant and (2) the officers’ warrantless intrusion into Lawson’s shed was justified under the emergency exception. Therefore, I would affirm Lawson’s convictions.
II. Consent
¶37 The majority declines to address the consent exception to the warrant requirement because the State argued that the emergency exception justified the officers’ entry into Lawson’s shed. But we may affirm the trial court on any grounds that the record adequately supports. State v. Costich, 152 Wn.2d 463, 477, 98 P.3d 795 (2004). And, here, that Lawson freely gave the officers consent to enter his property and shed provides an additional ground to support the trial court’s denial of Lawson’s motion to suppress.
¶38 Once the officers arrived at the scene, they observed Lawson standing by the shed, beckoned him over, explained their purpose to investigate a complaint of a strong chemical odor coming from his property, asked if the house was his, and asked for permission to enter his property to check out the odor. The trial court found that Lawson “freely gave Deputies Eldridge and Mundell permission to come onto the property.” Undisputed Finding of Fact 12, CP at 6. When Mundell asked Lawson for permission to look inside the shed, Lawson again consented. Consent is a recognized exception to the warrant requirement. State v. Cantrell, 124 Wn.2d 183, 187, 875 P.2d 1208 (1994). In other words, once Lawson consented to a search of his property and shed, no warrant was required and, therefore, the officers’ warrant-less entry and search were lawful.
*445¶39 Lawson argues that his consent to search was not valid because the officers did not first give him Ferrier warnings, explaining his right to refuse consent to search the shed. State v. Ferrier, 136 Wn.2d 103, 118-19, 960 P.2d 927 (1998). This argument fails. Because, as the trial court found, the officers’ intent in going to Lawson’s property was to check on a reported danger, not to investigate a crime without a warrant, Ferrier does not apply and we should accept the trial court’s evidence-supported finding that Lawson’s consent was freely given. State v. Kennedy, 107 Wn. App. 972, 976-77, 29 P.3d 746 (2001) (observing that our state Supreme Court has limited Ferrier to situations where officers proceed to a residence believing contraband will be found, contact a resident, seek entrance into a home, and then ask for permission to conduct a search; Ferrier is not required where officers have a warrant or are responding to a 911 emergency call); see also State v. Johnson, 104 Wn. App. 489, 505-06, 17 P.3d 3 (2001).
¶40 I would hold that no Ferrier warning was required: The record supports the trial court’s finding that Lawson had authority to consent, his consent was voluntary, and the officers’ search did not exceed the scope of the consent. State v. Hastings, 119 Wn.2d 229, 234, 830 P.2d 658 (1992). Once the officers lawfully entered the shed, with Lawson’s consent, they observed methamphetamine-production equipment and materials in plain view. Because the officers were lawfully inside the shed, with Lawson’s consent, they did not need a warrant to search or to seize the evidence of the crime. Id. at 234. I would affirm.

 In State v. Hill, 123 Wn.2d 641, 870 P.2d 313 (1994), our state Supreme Court rejected a line of cases in which the appellate courts had engaged in an independent evaluation of the facts following a suppression hearing. Id. at 644-45. The court reasoned that the “trier of fact is in a better position to assess the credibility of witnesses, take evidence, and observe the demeanor of those testifying” and “[tjhere is adequate opportunity for review of trial court findings within the ordinary bounds of review.” Id. at 646-47.


 Lawson has not assigned error to the trial court’s findings that (1) Lawson’s property is in a residential neighborhood where adults and child are often present and (2) there are homes in the immediate vicinity, including two homes that abut Lawson’s property approximately 25 to 50 feet away from the shed where the odor and methamphetamine-related items were found.
It is well-established that we treat an unchallenged finding of fact as a verity on appeal. Hill, 123 Wn.2d at 644. This rule also applies to facts entered following a suppression motion, as was the case here. State v. Christian, 95 Wn.2d 655, 656, 628 P.2d 806 (1981).


 The majority of courts that have addressed whether a warrantless entry based on the likelihood of a clandestine methamphetamine lab constitutes an exigent circumstance have answered in the affirmative. United States v. Rhiger, 315 F.3d 1283, 1288-89 (10th Cir. 2003); United States v. Walsh, 299 F.3d 729, 734 (8th Cir. 2002); United States v. Wilson, 865 F.2d 215, 217 (9th Cir. 1989); United States v. Clark, 617 F. Supp. 693, 696-98 (E.D. Pa. 1985), aff’d, 791 F.2d 922 (3d Cir. 1986); United States v. Brock, 667 F.2d 1311, 1318 (9th Cir. 1982); Coffey v. State, 2004 OK CR 30, 99 P.3d 249; State v. Rowland, 73 S.W.3d 818, 823 (Mo. Ct. App. 2002); Van Winkle v. State, 764 N.E.2d 258, 266-67 (Ind. Ct. App. 2002); State v. Fee, 135 Idaho 857, 26 P.3d 40, 44 (Ct. App. 2001); State v. Chapman, 107 Or. App. 325, 813 P.2d 557, 560-61 (1991); State v. Calloway, 111 N.M. 47, 801 P.2d 117, 119-20 (Ct. App. 1990).
See also United States v. Spinelli, 848 F.2d 26, 30 (2d Cir. 1988) (exigent circumstances included combination of defendant’s known violent nature, probability defendant was armed, volatile nature of chemicals used in methamphetamine, and likelihood of explosion); Buchanan v. State, 129 S.W.3d 767, 774 n.3 (Tex. App. 2004) (odor and danger posed by methamphetamine lab would constitute exigent circumstance); People v. Duncan, 42 Cal. 3d 91, 720 P.2d 2, 9-10, 227 Cal. Rptr. 654 (1986) (odor of ether and suspected methamphetamine lab may justify warrantless entry on case-by-case basis). But see People v. Gott, 346 Ill. App. 3d 236, 803 N.E.2d 900, 907-08, 281 Ill. Dec. 279 (2004) (odor of ether and suspicion of methamphetamine lab not enough for public safety exigent circumstance without evidence that officer was aware of dangerous nature of chemicals); People v. Winpigler, 8 P.3d 439, 446 (Colo. 1999) (circumstances were not exigent without evidence that volatile chemicals were present and were in the process of being mixed or dumped); United States v. Jackson, 199 F. Supp. 2d 1081, 1090 (D. Kan. 2002) (odor of anhydrous ammonia and suspicion of laboratory do not constitute exigent circumstances without evidence of volatile nature of chemicals, danger of explosion, or danger of immediate physical harm to bystanders).


 Although the officers were armed, the trial court found that the officers did not have their firearms drawn.